I Barry C. Scheck, Esq.                                                                             filed in
       1 Peter J, Seufeld, Esq.                                                                      1STcourtof appeals
       I Directors                                                                                     Houston, texas
       j Maddy deLone. Esq.                                                                           JAN 2 0 2015
       I Executive Director
                                                                                                    CHRISTQWiER A. PRINE
       1 Innocence Project                                                                               / i) t\A
       1 40 Wortti Street, Suite 701                                                               CIERK ( y>PV         J
       I Bow York, 8Y 10013
       1 Tel 2l2.3S4.5340
       I Fax 212.384.8341
       1 www.innosenceproject.org                                                  anuary      ,



Via Priority Mall/USPS Trackine

Christopher A. Prine
Clerk of the Court
Court of Appeals, First District
301 Fannin Street
Houston, TX 77002-2066

                                    Re:          The State of Texas vs. Louis A. Krueger
                                                 Case No. 01-99-01149-CR

Dear Mr. Prine:


         The Innocence Project is currently reviewing the case of Louis A. Krueger. Mr. Krueger pled guilty to
aggravated sexual assault onJuly 26,1999before Honorable Carol G.Davies inthe 177th District Court, Harris County,
Cause No. 72992.


         Enclosed please find a check for $25.00 in payment of your retrieval fee. I have also enclosed a copy of the
docket sheet highlightingthe court records we would like copied. I will awaityour response on the final cost of copying
these records.


         Please feel free to call, write, or e-mail me if you have any questions or concerns. Thank you for your time.

                                                                                  Sincerely,



                                                                                  Elena Aviles
                                                                                  Document Manager
                                                                                  (212)364-5351
                                                                                  eaviles@innocenceproject.org

Enclosure




        Benjamin I earta ictmol of lav* ftsite.(iiiiersltf
* 1st Court of Appeals                                                                                      Docket Sheet
                                                                                                    Case Number 01-99-01149-CR
                                                                                                        Date Filed: 10/14/1999
   Style:   Krueger, Louis Andrew
          v. The State of Texas

                                                                                                                                         Case Priority:    Regular
    Original Proceeding:              No

       Case Description:              Aggravated Sexual Assault

                                      Punishment: Life            BondAmount: 0.00           In Jail: True

   Trial Court Information

   County                    Court Name                Case #                Judge                       Court Reporter
   Harris                    177th District            729921                CAROL G. DAVIES
                             Court

   Parties and Attorneys
   Party                  Party Name              Remarks                Counsel Code            Person Name                      Date On           Date Off

   Court reporter         REPORTER,                                      Court reporter         1Gina Bench                       10/25/1999        06/05/2000
                          COURT
                                                                         Court reporter          Tamra Parks                      10/25/1999        06/05/2000

                                                                         Court reporter          Wong Lee                         10/26/1999        12/10/1999

   Criminal -             KRUEGER, LOUIS                                 Retained attorney       David Alan Disher                10/25/1999
   Appellant              ANDREW

   Criminal - State of    THE STATE OF                                   District attorney       Calvin A. Hartmann               10/25/1999       06/05/2000
   Texas                  TEXAS
                                                                         District attorney      John B. Holmes                    10/25/1999

                                                                         District attorney       Luther A. Dulevitz               05/25/2000

  Trial court             COORDINATOR,                                   Trial court            :Joseph DeBnjyn                   10/25/1999       12/14/1999
  coordinator             TRIAL COURT                                    coordinator

  Trial court judge       JUDGE, TRIAL                                  Trial judge             Joseph DeBruyn                    10/25/1999       12/14/1999

   Interested Entities

   Entity Name           Interested    Notice   Date On           Date Off
                         Entity
                         Type
   Bench, Gina           REPORT'      No        10/25/1999        06/05/20
                                                                  00

   DeBruyn, Joseph       TR JDG       No        10/25/1999        12/14/19
                                                                  99

   Disher, David         RE ATT       Yes       10/25/1999
   Alan

   Dulevitz, Luther      DTATT        Yes       05/25/2000
  A.

   Hartmann, Calvin DTATT             No        10/25/1999        06/05/20
  A.                                                              00

  Holmes, John B.        DTATT        Yes       10/25/1999

  Lee, Wong              REPORT       No        10/26/1999        12/10/19
                                                                  99

  Parks, Tamra           REPORT       No        10/25/1999        06/05/20
                                                                  00

  Events and Opinions

  Event Date Stage                 Event                Event                Disposition        Grouping      Order       Submis
                                                        Description                                           Type        sion


  12/23/2014     FILING            Letter issued        Pro Se(
                                   by the court
  12/22/2014     FILING            Letter received

  08/29/2001     FILING            Mandate                                                                                Brief
                                   issued -
                                   criminal or civil




 Report Prepared By: JRodriguez, on 12/23/2014 1:59:04 PM                                       1of4
1st Court of Appeals                                                                       >     Docket Sheet
                                                                                          Case Number 01-99-01149-CR
                                                                                              Date Filed: 10/14/1999

Style: Krueger, Louis Andrew
     v. The State of Texas
 Events and Opinions

                                                     Event             Disposition                Order   Submis
 Event Date •Stage           Event
                                                     Description                                  Type    sion
              >




 08/29/2001       FILING     Mandate
                             issued -
                             criminal or civil
                             Extension of      Appellant               Motion or Writ                     Brief
 05/18/2001       FILING
 12:01AM                     time to file mtn.                         Denied
                             for rehearing                             (inactivated
                             disp.                                     by Hebert 2-8-
                                                                       06)
                              Motion for             Appellant         Motion or Writ                     Brief
 05/18/2001       FILING
 12:01AM                     rehearing                                 Denied
                             disposed                                  (inactivated
                                                                       by Hebert 2-8-
                                                                       06)
                              Extension of           Appellant                                            Brief
 05/07/2001       FILING
 12:01AM                     ' time to file
                              motion for
                             rehearing
                             Motion for              Appellant                                            Brief
 05/07/2001       FILING
 12:01AM                     rehearing filed
                                                                                                          Brief
 05/05/2001       FILING     Petition for
                           !discretionary                          i
                             review due
                                                 I                                                        Brief
 04/20/2001   'FILING        Motion for
                           , Rehearing Due
                             Opinion issued                            Affirmed                           Brief
 04/05/2001 .FIUNG

                             Opinion Tvoe            Author

                             Non-                    Judge Adele
                             Memorandum              Hedges
                             Original
                             Opinion on the
                             Merits

 04/05/2001       FILING     Opinion issued                            Affirmed


                             'Submitted                                                                   Brief
 02/27/2001       FILING

                             Submission                                                                   Brief
 02/27/2001       FILING

                             Submitted                                                                    Brief
 02/27/2001       FILING

                             Case set for                                                                 Brief
 01/12/2001       FILING
                             submission no
                             oral argument
                              Brief Due              State                                                Brief
 07/26/2000       FILING

                                                     State                                                Brief
 07/26/2000       FILING      Brief filed-oral
                              argument has
                              been
                             ' requested
                              Case ready to                                                               Brief
 07/26/2000       FILING
                              beset

 07/26/2000       FILING     Case ready to       t

                             beset

                           i Extension           •State                Grant motion                       Brief
 07/17/2000       FILING
 12:02AM                     Granted - No
                             Further
                             Extensions Of
                             Time Will be
                             Entertained
                             Motion to               State                                                 Brief
 07/07/2000       FILING
 12:02AM                     extend time to
                             file brief filed.



 Report Prepared By: JRodriguez, on 12/23/2014 1:59:04 PM                               2 of 4
if 1st Court of Appeals                                                                             Docket Sheet
                                                                                            Case Number: 01-99-01149-CR
                                                                                                Date Filed: 10/14/1999
   Style: Krueger, Louis Andrew
        v. The State of Texas
    Events and Opinions     '




    Event Date     Stage           Event               ; Event         'Disposition       Grouping                    Submis
                                                        Description                                      Type         jsion
    06/26/2000     FILING         Brief Due             State                                                         Brief

    06/05/2000    FILING          Motion to             State          Grant motion                                   Brief
    12:01AM                       extend time to
                                  file brief
                                  disposed.
   05/27/2000     FILING          Brief Due            State                                                          Brief

   05/24/2000     FILING          Motion to            State                                                          Brief
   12:01AM                        extend time to
                                  file brief filed.
   04/30/2000     FILING          Brief Due            Appellant                                                      Brief

   04/27/2000     FILING          Brief filed-oral     Appellant                                                      Brief
                                  argument has
                                  been
                                  requested
   04/15/2000     FILING          Exhibits due                                                                       Brief

   03/31/2000     FILING         Extension             Appellant       Grant motion                                  Brief
   12:03AM                       Granted - No
                                 Further
                                 Extensions Of
                                 Time Will be
                                 Entertained
   03/31/2000     FILING         Extension             Appellant      Grant motion                                   Brief
   12:02AM                       Granted - No
                                 Further
                                 Extensions Of
                                 Time Will be
                                 Entertained
   03/27/2000    FILING          Exhibits filed                                                                     ,Brief
  03/16/2000     FILING          Motion to            Appellant       Grant motion                                   Brief
                                 supplement
                                 record
                                 disposed
  03/16/2000     FILING          Order entered                        Grant motion                                  Brief

  03/09/2000     FILING         Motion to             Appellant                                                     Brief
  12:03AM                       extend time to                                                       i
                                file brief filed.
  02/08/2000     FILING         Motion to             Appellant                                                     Brief
  12:02AM                       extend time to
                                file brief filed.
  02/08/2000     FILING         Brief Due             Appellant                                                     Brief

  02/07/2000     FILING         Motion to             Appellant                                                     Brief
                                                                                                                f
                                supplement
                                record

  01/13/2000     FILING         Motion to             Appellant       Grant motion                                  Brief
  12:01AM                       extend time to
                                file brief                                            i
                                disposed.
  01/09/2000     FILING         Brief Due             Appellant                                                     Brief

  01/03/2000     FILING         Motion to             Appellant                                                     Brief
  12:01AM                       extend time to
                                file brief filed.
  12/10/1999    FILING          Reporter's                                                                          Brief
                                record filed
                                (statement of
                                facts)



 Report Prepared By: JRodriguez, on 12/23/2014 1:59:04 PM                             3 of 4
1st Court of Appeals                                                                                    '     • '   Docket Sheet
                                                                                                     Case Number: 01-99-01149-CR
                                                                                                         Date Filed: 10/14/1999

Style: Krueger, Louis Andrew
     v. The State of Texas
'Events and Opinions
 Event Date       Stage               Event                 'Event                 Disposition     Grouping         Order        Submis
                                                             Description                                            Type     'sion
              i

 11/23/1999       FILING              Clerk's record        Criminal                                                             Brief
                                      filed (transcript)
 11/23/1999       FILING              Record due                                                                                 Brief


                                      Reporter's                                                                                 Brief
 11/17/1999       FILING
                                      record filed
                                      (statement of
                                      facts)
                                      Correspondenc Appellant                                                                    Brief
 11/15/1999       FILING
                                      e

                                      Reporter's                                                                                 Brief
 11/01/1999       FILING
                                      record filed
                                      (statement of
                                     facts)
                                      Docketing             Appellant                                                            Brief
 10/23/1999       FILING
                                     statement filed

 10/14/1999       FILING               Created for
                                       Data
                                                                                                                             1
                                       Conversion -
                                     ':an event
                                     ;inserted to
                                   |correspond to
                                     the beginning
                                     of a process
                                                                                                                                 Brief
 10/07/1999 iFILING                  Notice of              Criminal
                                     Appeal filed-
                                     record due 120
              i                      days
                                                                                                                                 Brief
                                                n               o    m
                                 03
oo >                                            r~
                                 r-                             J.
••••5S.r.--                                     G
                                 m
                                                D             ".z
                                                m                    01             V-
                                                                a
                                                a
                                                                     m
                                                                     o
   MAflfgD STATES
  pOSTALSERVlCEo                                                     m
     USPS TRACKING #
                                                                                    -\»;
                                       I
                    I " -Mi •!"• •!|--|..--:--|-|-                            i
                                                                          * S.3
                                                                                     t-,>
                                                                          !§•£
              •Z'
                                                                          z?S
              o                                                              3 %.
                                                                          •< (DO
              [9:            3E CO o o o
              a.             o  UJ o
                                       CD 3".
                             E     E'-                                    ill
                             tfl
                                Tl 3, :*r Cfl
                             O        Q)   O        o    ff
                                      3'   ~t*      —*                      es
                             3                           T)
                                      3
                             -H 3:
                                           >                                        ;-1."'
                                           XI
                             X             •a
                                 CO (D              6>                              S2T
                             ^J T> ra               o
                             -vj ll>                c    Tl
                             o   (I)                p.
                             o                           3'
                             ro                          rt>:
                             N)            w
                             o
                             CD            11
                             0>            en
                                                                                    iff
                                                                                    »;*"'•